PER CURIAM.
Upon the case as presented, the plaintiff was not entitled, as matter of right, to a temporary injunction. It was, at most, within the discretion of the court; and no sufficient ground is apparent for us to interfere with the discretion of the special term, or exercise our discretion, if in our power to do so, in favor of the plaintiff. We do not consider the other propositions discussed by the court below, or pass upon the questions involved in the merits of the case. They can be better disposed of at the trial. We therefore affirm the order.